DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanders et al. (US 10971115) describes a foveated rendering unit is operable to modify the size and location of high-quality image regions in the processed image in dependence upon obtained user profile information.
Yap et al. (US 6182114) describes the flexibility of the foveation approach based on wavelets allows one to easily modify the following parameters of a 
Trail (US 10574938) describes a controller may be configured to adjust a size and/or position of the read-out area based on a distance to an object of interest.
Bardagjy et al. (US 10586342) describes a controller may dynamically adjust a pattern of the structured light based on a location of an object of interest in the local area.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Regarding claim 1, at the end of line 16, after the words “an adjustment rate”, insert the word – of --.
Regarding claim 19, at the end of line 11, after the words “an adjustment rate”, insert the word – of --.
Regarding claim 31, at the end of line 13, after the words “an adjustment rate”, insert the word – of --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, 19-25, 27-28 and 31, none of the cited prior art references, teach either individually or in combination, “controlling the at least one parameter comprises controlling an adjustment rate of the position of the at least one region of the display where content is rendered at the higher quality is adjusted so that the adjustment is less perceivable to a user of the apparatus”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612